        Case 3:19-cv-00457-BAJ-RLB       Document 59     06/05/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF LOUISIANA


 CITY OF BATON ROUGE/PARISH                                          CIVIL ACTION
 OF EAST BATON ROUGE


 VERSUS


 MITCHELL OURSO, ET AL.                                    NO.: 19-00457-BAJ-RLB



                     TEMPORARY RESTRAINING ORDER
      Before the Court is Plaintiff and Intervenors’ Motion for Temporary

Restraining Order (Doc. 56).        This Motion is opposed. See (Doc. 57). For the

reasons stated herein, Plaintiffs’ Motion is GRANTED.

I.    BACKGROUND

      Anticipating landfall from Tropical Storm Barry, Plaintiff, the City of Baton

Rouge/Parish of East Baton Rouge, filed a Complaint for Injunctive/Declaratory

Relief, Temporary Restraining Order, and Damages (Doc. 1). Plaintiff sought to

temporarily restrain Defendants from deploying aqua dams, inflatable barriers

designed to contain floodwaters. (Doc. 1, at p. 14). On July 12, 2019, the Court granted

Plaintiff’s request and issued an order temporarily restraining Defendants from

deploying or inflating any temporary aqua dams in the relevant area. (Doc. 2, at p.

2). That Order expired, and Plaintiff filed its Verified First Amended Complaint (Doc.

7). Defendants moved to dismiss Plaintiff’s Complaint. See (Docs. 11, 18, & 54).
         Case 3:19-cv-00457-BAJ-RLB              Document 59       06/05/20 Page 2 of 5



       While Defendants’ Motions are now pending before the Court, Louisiana is

once more threatened by flooding, this time in the form of Tropical Storm Cristobal,

which has caused the Governor to declare a state of emergency. (Proclamation, No.

76 JBE 2020). In response to this storm, Plaintiffs have filed the instant Motion

seeking to enjoin Defendants “from deploying aqua dams or other impediments at or

near the southern bank of Bayou Manchac along Manchac Road in Iberville Parish to

the detriment of East Baton Rouge Parish.” (Doc. 56–1, at p. 1).1 A hearing was held

on June 5, 2020, in which all parties participated.

       In the instant Motion, Plaintiffs argue that if fully inflated the aqua dams

placed along Manchac Road in Iberville Parish would elevate the Base Flood

Elevation (“BFE”) at the low points of Manchac Road to be above the BFE for East

Baton Rouge Parish. (Id. at 2–3). Plaintiffs further argue that Manchac Road already

benefits from natural elevation and federally funded floodgates, and that the

consequences of deploying aqua dams remain uncertain for residents of both parishes.

Id.

II.    LEGAL STANDARD

       To obtain injunctive relief by way of a Temporary Restraining Order, Plaintiffs

must establish: (1) a substantial likelihood of prevailing on the merits; (2) a

substantial threat of irreparable injury if the injunction is not granted; (3) that the

threatened injury outweighs any harm that will result to the non-movant if the




1 In a letter dated June 4, 2020, Defendants informed Plaintiffs of their intent to deploy the aqua

dams in response to the incoming storm.

                                                   2
          Case 3:19-cv-00457-BAJ-RLB           Document 59        06/05/20 Page 3 of 5



injunction is granted; and (4) that the injunction will not disserve the public interest.

See Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d 727, 734 (5th Cir. 2008).


III.     DISCUSSION


         Plaintiffs argue that Defendants should be enjoined from deploying “another

2.5 feet of impediments to restrict the flow of water” by the installation of the aqua

dams that would “cause irreparable harm to East Baton Rouge Parish landowners.”

(Doc. 56–1, at p. 4). Further, Plaintiffs aver that if the aqua dams are implemented

and fail, catastrophic damage and even loss of life could occur in both parishes, for

which Iberville Parish cannot adequately provide compensation. (Id. at 5). Erecting

the aqua dams, Plaintiffs allege, would prevent the natural flow of water which

Iberville Parish is bound to receive, resulting in irreparable harm to Plaintiffs. (Id.

at 6).

         In opposition, Defendants argue that the Court lacks jurisdiction and that the

Court cannot enjoin an alleged taking of private property when a suit for

compensation can be brought subsequent to the taking. (Doc. 57 at p. 1–2).2 Citing

the Supreme Court’s decision in Knick v. Township of Scott, PA, Defendants argue

that there is no basis to enjoin Iberville Parish’s action effecting a taking. Specifically,

Defendants quote the Supreme Court’s holding that no basis for an injunction exists

“[a]s long as an adequate provision for obtaining just compensation exists.” (Id., citing

Knick v. Twp. of Scott, Pennsylvania, 139 S. Ct. 2162, 204 L. Ed. 2d 558 (2019)).



2 The Court notes that Defendants’ pending Motions to Dismiss (Docs. 11, 18) address the issue of the

Court’s subject matter jurisdiction over this matter, which is scheduled for oral arguments on
June 24, 2020. (Doc. 53). The Court will refrain from ruling on this issue at this stage.

                                                 3
        Case 3:19-cv-00457-BAJ-RLB        Document 59     06/05/20 Page 4 of 5



Defendants further argue that the availability of alternative remedies is apparent

from the existence of Plaintiffs’ suit, which they aver should be brought in state court

where remedies are readily available. (Id., at 3).

      Unlike the Knick case, which addressed a regulation that would require a

private property owner to provide access to the cemetery on her property during

daylight hours, Plaintiffs here allege an imminent risk of damage and loss of life.

Without the benefit of full information on the effects of the aqua dams, including

completed hydrological studies, the Court cannot permit Defendants to erect barriers

that would alter the natural flow of water to the potential great detriment of Plaintiffs

merely because compensation may be available to them. Simply put, the stakes are

higher in this matter.

      The Court finds that Plaintiffs have adequately demonstrated the elements

required for injunctive relief. At this stage, Plaintiffs have demonstrated that the use

of temporary aqua dams could exacerbate flooding in East Baton Rouge Parish that

is likely to occur if Tropical Storm Cristobal makes landfall, which could result in

substantial damage to property and loss of life. The balance of the harms, as well as

the interest of the public, weigh in favor of granting Plaintiffs’ request for injunctive

relief, as they do not seek to modify the natural flow of water.

      Lastly, Plaintiffs’ claim for injunctive relief is likely to succeed on the merits.

In addition to the takings claims under federal law, Plaintiffs raise claims under

Louisiana law that are likely to prevail. Plaintiffs raise La. Civ. Code art. 667, which

imposes limitations on the use of property. Specifically, the statute provides that a

proprietor may not do anything “which may deprive his neighbor of the liberty of

                                           4
       Case 3:19-cv-00457-BAJ-RLB      Document 59    06/05/20 Page 5 of 5



enjoying his own [property], or which may be the cause of any damage to him.” La.

Civ. Code Ann. art. 667. In modifying the natural water flow by the erection of aqua

dams, Defendants may be doing exactly that.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that the Plaintiff and Intervenors’ Motion for

Temporary Restraining Order (Doc. 56) is GRANTED.

      IT IS FURTHER ORDERED that Defendants are TEMPORARILY

RESTRAINED from deploying, inflating, or otherwise placing in use any temporary

aqua dams or other devices or items along Manchac Road.

      IT IS FURTHER ORDERED that this Temporary Restraining Order shall

expire on Wednesday, June 10, 2020 at 7:00 P.M.



      ISSUED AT 8:00 P.M. ON JUNE 5, 2020.



                            Baton Rouge, Louisiana, this 5th day of June, 2020



                                      _____________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                         5
